PER CURIAM.
This is an appeal by the plaintiff from an adverse final summary judgment entered in a wrongful death action arising out of a fatal slip and fall accident. We reverse the final summary judgment under review upon a holding that genuine issues of material fact exist on this record as to (1) whether the plaintiffs decedent slipped and fell on a pool of water near the elevator of the defendant condominium’s premises, and (2) whether defendant had knowledge of this pool as evidenced by a “wet floor” sign apparently positioned in the general area of the subject slip and fall immediately before the accident. Torrence v. Sacred Heart Hosp., 251 So.2d 899 (Fla. 1st DCA 1971); see Holl v. Tolcott, 191 So.2d 40, 42-43 (Fla.1966); Schmidt v. Bowl America Fla., Inc., 358 So.2d 1385, 1386 (Fla. 4th DCA 1978); Bars v. Morrison-Knudsen, Co., 222 So.2d 445, 447 (Fla. 4th DCA 1969); Rauschbaum v. Goldstein, 204 So.2d 897, 898 (Fla. 4th DCA 1967).
Reversed and remanded.